UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7116


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JELTRESS CHENICO WILLIAMSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:98-cr-00190-JAB-1)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeltress Chenico Williamson, Appellant Pro Se. Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeltress   Chenico    Williamson   appeals   the   district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.      On appeal, we confine our review to

the issues raised in the Appellant’s brief.        See 4th Cir. R.

34(b).   Because Williamson’s informal brief does not challenge

the basis for the district court’s disposition, Williamson has

forfeited appellate review of the court’s order.        Accordingly,

we affirm the district court’s judgment.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             AFFIRMED




                                  2